Exhibit No. 10.6


AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 2 made as of the 26th day of August, 2005, to the Employment
Agreement (as amended, the “Agreement”) made as of the 3rd day of September,
2004, between UNITED RETAIL GROUP, INC., a Delaware corporation, with principal
offices at 365 West Passaic Street, Rochelle Park, New Jersey 07662-6563, and
KENNETH P. CARROLL, residing at 140 Prospect Avenue, Apartment 11J, Hackensack,
New Jersey 07601.

WHEREAS, capitalized terms used herein and defined in the Agreement shall have
the same meaning as in the Agreement;

WHEREAS, the Executive is an attorney admitted to practice before the courts of
the State of New York and the United States District Court for the Southern
District of New York;

WHEREAS, the Executive has been employed by the Company as its Senior Vice
President — General Counsel to provide, among other things, advice on the laws
of the State of New York and the federal laws of the United States and to
supervise the representation before courts and legislative and administrative
bodies of the Company and its subsidiaries;

WHEREAS, the Company desires to continue the professional services of the
Executive, and the Executive desires to continue to provide such services to the
Company, on the terms set forth in the Agreement; and

WHEREAS, the provisions of this Amendment were recommended by the Compensation
Committee of the Company’s Board of Directors on August 25, 2005, and approved
by the Company’s Board of Directors on August 26, 2005.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.     Section 1(i) of the Agreement is amended to read in its entirety as
follows:

      “(i)   Contract Term shall mean the period of time commencing on November
20, 1998 and ending on September 3, 2010 or such later date as may be mutually
agreed upon by the Company and the Executive. (For the avoidance of doubt,
Contract Term as used herein may extend beyond the termination of the
Executive’s employment under this Agreement.)”

2.     All the other provisions of the Agreement shall remain in force
unchanged.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment in
Rochelle Park, New Jersey, in duplicate originals on August 29, 2005.

      UNITED RETAIL GROUP, INC.
By: /s/ RAPHAEL BENAROYA
Name: Raphael Benaroya
Title: Chairman of the Board
 
/s/KENNETH P. CARROLL
Kenneth P. Carroll